Exhibit 10.10

AMENDMENT TO THE
CRESTAR FINANCIAL CORPORTION
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS OF CRESTAR FINANCIAL
CORPORATION AND CRESTAR BANK

WHEREAS, SunTrust Banks, Inc. (the “Corporation”) currently maintains the
Crestar Financial Corporation Deferred Compensation Plan For Outside Directors
of Crestar Financial Corporation and Crestar Bank (the “Plan”);

WHEREAS, the Corporation now considers it desirable to amend the Plan to meet
the applicable requirements of section 409A of the Internal Revenue Code of 1986
(as amended) (the “Code”);

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended effective as of
January 1, 2009, to add an Appendix A to read as follows:

APPENDIX A

1. Pre-2005 Deferrals. The terms of the Plan in effect on October 3, 2004 shall
govern the time and form of distribution of amounts that were earned and vested
(within the meaning of Code section 409A and regulations thereunder) under the
Plan prior to 2005 (and earnings thereon) and are exempt from the requirements
of Code section 409A (the “Grandfathered Benefits”).

2. 409A Compliance. To the extent that benefits under the Plan are subject to
Internal Revenue Code section 409A (“409A Benefits”), the Plan is intended to
comply with such section 409A and official guidance issued thereunder.
Notwithstanding anything herein to the contrary, this Plan shall be interpreted,
operated and administered in a manner consistent with this intention. The terms
of this Appendix A shall apply to distributions of any 409A Benefits and not
Grandfathered Benefits. Any provision of the Plan not in this Appendix that
addresses distribution of benefits shall not apply to 409A Benefits.

3. Distributions. Subject to Paragraph 4, a Participant’s 409A Benefits, if any,
shall be distributed in a lump sum within 30 days of the Participant’s
Separation from Service.

4. Key Employee Delay. Notwithstanding anything herein to the contrary, in the
event that a Participant is a Key Employee as of the date of his Separation from
Service, his lump sum distribution shall be paid in the seventh month following
the Participant’s Separation from Service (or, if earlier, in the month after
the Participant’s death).

5. Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

6. 409A Requirements on Amendment or Termination. No amendment of the Plan shall
apply to Grandfathered Benefits, unless the amendment specifically provides that
it applies to such amounts. The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent “material modification” under Code
section 409A to the Grandfathered Benefits. Upon termination of the Plan,
distribution of 409A Benefits shall be made to Participants and beneficiaries in
the manner and at the time described in this Appendix, unless the Corporation
determines in its sole discretion that all such amounts shall be distributed
upon termination in accordance with the requirements under Code section 409A.

7. Definitions. All capitalized terms used in this Appendix and not defined
herein shall have the same meaning as in the Plan. The following capitalized
terms will have the meanings set forth in this Appendix whenever such
capitalized terms are used:

(a) Key Employee. Key Employee means an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
(i.e., a key employee (as defined in Code section 416(i) without regard to
Section (5) thereof)) if the common stock of the Corporation or an affiliate is
publicly traded on an established securities market or otherwise. Key Employees
shall be determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.

(b) Separation from Service. Separation from Service or Separates from Service
means a “separation from service” within the meaning of Code section 409A.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this 31st day of December, 2008.

SUNTRUST BANK

By: /s/ Donna D. Lange
Title: SVP, Corporate Benefits Director


1

CRESTAR FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

FOR

OUTSIDE DIRECTORS OF

CRESTAR FINANCIAL CORPORATION

AND

CRESTAR BANK

As Restated With Amendments Through
December 31, 2008

2

TABLE OF CONTENTS

Section Page



1.   Purpose.  



2.   Definitions.  



  (a)   Beneficiary or Beneficiaries 1  



  (b)   Beneficiary Designation Form 2  



  (c)   Benefit Adjustment Schedule 2  



  (d)   Benefit Schedule 2  



  (e)   Board 3  



  (f)   Compensation 3  



  (g)   Compensation Committee 3  



  (h)   Corporation 3  



  (i)   Deferral Election Form 3  



  (j)   Deferral Year 3  



  (k)   Deferred Benefit 3  



  (l)   Deferred Cash Account 3  



  (m)   Deferred Cash Benefit 4  



  (n)   Deferred Income Benefit 4  



  (o)   Deferred Income Benefit Record 4  



  (p)   Directors 4  



  (q)   Distribution Election Form 5  



  (r)   Election Date 5  



  (s)   Employee 5  



  (t)   Meeting Fees 5  



  (u)   Members 5  



  (v)   Participant 6  



  (w)   Plan 6  



  (x)   Retainer Fee 6  



  (y)   Security 6  

                 
 
  (z) Terminate, Terminating, or Termination     6  
3.
  Participation.     7  
4.
  Deferral Election.     7  



5.   Effect of No Election.  



6.   Deferred Cash Benefits and Distributions.  



7.   Deferred Income Benefits and Distributions.  



8.   Hardship Distributions.  



9.   Corporation’s Obligation.  



10.   Control by Participant.  



11.   Claims Against Participant’s Deferred Benefits. 16  



12.   Amendment or Termination.  

3

DEFERRED COMPENSATION PLAN
FOR
OUTSIDE DIRECTORS OF
CRESTAR FINANCIAL CORPORATION
AND
CRESTAR BANK

1. Purpose.

Crestar Financial Corporation and its subsidiary, Crestar Bank (collectively,
the “Corporation”), adopted a plan under which the Corporation’s Directors who
were not Employees could defer all of either or both of the components of their
Compensation. This Deferred Compensation Plan for Outside Directors of Crestar
Financial Corporation and Crestar Bank (the “Plan”) was adopted effective
January 1, 1983, and was last amended and restated December 13, 1983, subject to
the provisions of Section 12. This Plan is intended to constitute a deferred
compensation plan for corporate directors’ fees in accordance with Revenue
Ruling 71-419, 1971-2 C.B. 220.

Effective as of December 31, 1998, Crestar Financial Corporation was merged into
a wholly owned subsidiary of SunTrust Banks, Inc. (“SunTrust”) and the Crestar
and its affiliates became part of the SunTrust controlled group. Effective as of
January 1, 1999, non-Employee Directors who did not become members of the
SunTrust Board of Directors were allowed to continue making deferrals under this
Plan if they continued to serve on the Board of Directors of the Corporation and
they had elected to defer for the 1998 Plan Year. The effective date of the last
deferral made under this Plan was December 31, 2003 for compensation earned in
2004. Thereafter, no additional deferrals have been made and no future deferrals
are contemplated. The Plan as reflected in this document contains the 1983
amendment and restatement adopted by the Corporation with amendments adopted
after that date. The last amendment before this current restatement was adopted
in December 1998. When reviewing this document, Crestar Financial Corporation
should be read to mean SunTrust Banks, Inc. or its successor and Crestar Bank
should be read to mean SunTrust Bank or its successor.

2. Definitions.

The following definitions apply to this Plan and to the Deferral Election Forms.

(a) Beneficiary or Beneficiaries means a person or persons or other entity
designated on a Beneficiary Designation Form by a Participant as allowed in
Subsection 6(d) and Subsection 7(f) of this Plan to receive Deferred Benefit
payments. If there is no valid designation by the Participant, or if the
designated Beneficiary or Beneficiaries fail to survive the Participant or
otherwise fail to take the Benefit, the Participant’s Beneficiary is the first
of the following who survives the Participant: a Participant’s spouse (the
person legally married to the Participant when the Participant dies); the
Participant’s children in equal shares; the Participant’s other surviving issue,
per stirpes; the Participant’s parents; and the Participant’s estate.

(b) Beneficiary Designation Form means a form acceptable to the Chairman of the
Compensation Committee or his designee used by a Participant according to this
Plan to name his Beneficiary or Beneficiaries who will receive all Deferred
Benefit payments under this Plan if he dies.

(c) Benefit Adjustment Schedule means that schedule established by the
Compensation Committee for each Deferral Year to determine the annual payment
amounts attributable to Deferred Income Benefits. Each Deferral Year’s Benefit
Adjustment Schedule will be constructed by applying an adjustment factor
established by the Committee periodically to the related Benefit Schedule. Thus,
payments beginning earlier than age 65 will be reduced on a present value basis
for each year that the Participant’s age when payments begin is less than age
65. Payments beginning after the Participant is 66 will be increased on an
annually compounded basis by a fixed percentage for each year that the
Participant’s age when payments begin is greater than age 65. The application of
any Benefit Adjustment Schedule may be limited as provided in Subsection 7(c) of
this Plan.

(d) Benefit Schedule means the schedule established by the Compensation
Committee for a Deferral Year as the annual payment amounts attributable to a
Deferred Income Benefit under this Plan. The Benefit Schedule reflects the
payments at age 65 per a specified amount (for example, per $1,000) of
Compensation deferred as a Deferred Income Benefit according to a Deferral
Election Form and according to Section 7 of this Plan. Any new Benefit Schedule
established by the Compensation Committee for a Deferral Year applies to all
Deferral Election Forms with respect to the applicable Deferral Year.

(e) Board means the board of directors of Crestar Financial Corporation and
Crestar Bank according to law and each entity’s governing documents.

(f) Compensation means a Member’s Meeting Fees and Retainer Fee for the Deferral
Year.

(g) Compensation Committee means the Corporation’s executive body bearing the
title of Compensation Committee, constituted according to the Corporation’s
governing documents.

(h) Corporation means both Crestar Financial Corporation and Crestar Bank,
collectively.

(i) Deferral Election Form means a document governed by the provisions of
Section 4 of this Plan, including the portion that is the Distribution Election
Form and the related Beneficiary Designation Form that applies to all of that
Participant’s Deferred Benefits under the Plan.

(j) Deferral Year means a calendar year for which a Member has an operative
Deferral Election Form.

(k) Deferred Benefit means either a Deferred Cash Benefit or a Deferred Income
Benefit under the Plan for a Member who has submitted an operative Deferral
Election Form pursuant to Section 4 of this Plan.

(l) Deferred Cash Account means that bookkeeping record established for each
Participant who elects a Deferred Cash Benefit under this Plan. A Deferred Cash
Account is established only for purposes of measuring a Deferred Cash Benefit
and not to segregate assets or to identify assets that may or must be used to
satisfy a Deferred Cash Benefit. A Deferred Cash Account will be credited with
the Participant’s Compensation deferred as a Deferred Cash Benefit according to
a Deferral Election Form and according to Section 6 of this Plan. A Deferred
Cash Account will be credited periodically with amounts based upon interest
rates established by the Compensation Committee under Subsection 6(b(b)) of this
Plan.

(m) Deferred Cash Benefit means the Deferred Benefit elected by a Participant
under Section 4 that results in payments governed by Section 6.

(n) Deferred Income Benefit means the Deferred Benefit elected by a Participant
under Section 4 that results in payments governed by Section 7. The amount and
duration of a Participant’s payments under each Deferred Income Benefit are
determined for each Deferral Year according to the Participant’s Deferred Income
Benefit Record for that Deferral Year, which is based upon the Benefit Schedule
and Benefit Adjustment Schedule for that Deferral Year established under
Section 7 of this Plan by the Compensation Committee.

(o) Deferred Income Benefit Record means that bookkeeping record established for
each Deferred Income Benefit attributable to a Participant who elects a Deferred
Income Benefit under this Plan. A Deferred Income Benefit Record is only for
purposes of accounting for a Deferred Income Benefit and not to segregate assets
or to identify assets that may or must be used to satisfy a Deferred Income
Benefit. A Deferred Income Benefit Record will be credited according to the
Participant’s Deferral Election Form and according to Subsection 7(d(d)) of this
Plan.

(p) Directors means those duly named members of the Board.

(q) Distribution Election Form means that part of a Deferral Election Form used
by a Participant according to this Plan to establish the duration of deferral
and the frequency of payments of a Deferred Benefit. If a Deferred Benefit has
no Distribution Election Form that is operative according to Section 4, then
distribution of that Deferred Benefit is governed by Subsections 6(c) and (d),
if it is a Deferred Cash Benefit, or by Subsections 7(e) and (f), if it is a
Deferred Income Benefit.

(r) Election Date means the date established by this Plan as the date before
which a Member must submit a valid Deferral Election Form to the Compensation
Committee. For each Deferral Year, the Election Date is December 31 unless an
earlier date is set by the Compensation Committee.

(s) Employee means an individual with whom either Crestar Financial Corporation
or Crestar Bank has an employer-employee relationship as determined for Federal
Insurance Contribution Act purposes and Federal Unemployment Tax Act purposes,
including Subsection 3401(c) of the Internal Revenue Code and regulations
promulgated under that Subsection.

(t) Meeting Fees means the portion of a Director’s Compensation that is based
upon his attendance at Board meetings and meetings of the Corporation’s
committees, according to the Corporation’s established rules and procedures for
compensating Directors.

(u) Members means Directors who are not simultaneously Employees.

Effective January 1, 1999, the above definition is amended to read as follows:

Members means Directors who are not simultaneously Employees or members of the
board of directors of SunTrust Banks, Inc. and who also deferred under this Plan
in the 1998 Deferral Year and in each Deferral Year prior to the time for which
the determination is being made.

(v) Participant, with respect to any Deferral Year, means a Member whose
Deferral Election Form is operative for that Deferral Year according to
Section 4 of this Plan.

(w) Plan means this Deferred Compensation Plan for Outside Directors of Crestar
Financial Corporation and Crestar Bank.

(x) Retainer Fee means that portion of a Director’s Compensation that is fixed
and paid without regard to his attendance at meetings.

(y) Effective January 1, 1988, Security means the same as it does under section
2(1) of the Securities Act of 1933, 15 U.S.C. 77B(1), except when it refers to
an Employer Security. An Employer Security means a Security issued by the
Corporation or by an Employee Retirement Income Security Act of 1974
(ERISA) Affiliate. A contract to which ERISA section 408(b) (5) applies is not
treated as a Security for purposes of this Plan.

(z) Terminate, Terminating, or Termination, with respect to a Participant, mean
cessation of his relationship with the Corporation as a Director whether by
death or severance for any other reason.

Effective October 23, 1998 the above definition is amended to read as follows:

Terminate, Terminating, or Termination, with respect to a Participant, means
cessation of his or her relationship with Crestar Financial Corporation as a
member of the Board and cessation of his or her relationship with Crestar Bank
as a member of the Board.

3. Participation.

A Member becomes a Participant for any Deferral Year by filing a valid Deferral
Election Form according to Section 4 before the Election Date preceding that
Deferral Year, but only if his Deferral Election Form is operative according to
Section 4.

4. Deferral Election.

A deferral election is valid when a Deferral Election Form is completed, signed
by the electing Member, and received by the Compensation Committee Chairman.
Deferral elections are governed by the provisions of this section.

(a) A Participant may receive a Deferred Benefit for any Deferral Year only if
he is a Member at the beginning of that Deferral Year.

(b) Before each Deferral Year’s Election Date, each Member will be provided with
Deferral Election Forms and a Beneficiary Designation Form. Under one or both
Deferral Election Forms for a single Deferral Year, a Member may elect before
the Election Date to defer the receipt of his entire Retainer Fee or all of his
Meeting Fees or all of his Compensation for the Deferral Year. Each Distribution
Election Form must provide for the deferral of its covered Deferred Benefit at
least until after the Member is 65 or until he Terminates, if that is before he
is 65. The duration of a deferral may be different for his Deferred Cash Benefit
and his Deferred Income Benefit. A Member may not elect a Deferred Income
Benefit for the Deferral Year in which he becomes 66 or for Deferral Years after
that, but he may always elect a Deferred Cash Benefit.

(c) A Member may complete a Deferral Election Form for either a Deferred Cash
Benefit or a Deferred Income Benefit for his Retainer Fee and a different
Deferral Election Form for his Meeting Fees, or he may complete a single
Deferral Election Form for his entire Compensation. A Member may not divide his
Retainer Fee between Deferral Election Forms, and he may not divide his Meeting
Fees between Deferral Election Forms.

(d) A Deferral Election Form that covers a Member’s Meeting Fees must cover his
entire Meeting Fees for the Deferral Year. A Deferral Election Form that covers
a Member’s Retainer Fee must cover his entire Retainer Fee for the Deferral
Year.

(e) At such times and on such terms and conditions as may be established by the
Compensation Committee, a Participant may elect to convert all or a portion of
his Deferred Cash Benefit made under the Plan to a Deferred Income Benefit. No
such election may be made or approved which would affect or otherwise change the
frequency or commencement of any such Deferred Cash Benefit.

(f) Each Distribution Election Form is part of the Deferral Election Form on
which it appears or to which it states that it is related. The Compensation
Committee may allow a Participant to file one Distribution Election Form for all
of his Deferred Cash Benefits and one for all of his Deferred Income Benefits.
The provisions of Subsection 2((q)) apply to any Deferred Benefit under this
Plan if there is no operative Distribution Election Form for that Deferred
Benefit.

(g) If it does so before the last business day of the Deferral Year, the
Compensation Committee may reject any Deferral Election Form or any Distribution
Election Form or both, and it is not required to state a reason for any
rejection. However, the Committee’s rejection of any Deferral Election Form or
any Distribution Election Form must be based upon action taken without regard to
any vote of the Member whose Deferral Election Form or Distribution Election
Form is under consideration, and the Committee’s rejections must be made on a
uniform basis with respect to similarly situated Members. Except as provided in
Section 0, if the Compensation Committee rejects a Deferral Election Form, the
Member must be paid the amounts he would then have been entitled to receive if
he had not submitted the rejected Deferral Election Form.

Effective January 1, 1985, Subsection 4(g) is amended to read as follows:

(g) If it does so before the last business day of the Deferral Year, the
Compensation Committee may wholly or partially reject any Deferral Election Form
or any Distribution Election Form or both, and it is not required to state a
reason for any rejection. However, the Committee’s whole or partial rejection of
any Deferral Election Form or any Distribution Election Form must be based upon
action taken without regard to any vote of the Member whose Deferral Election
Form or Distribution Election Form is under consideration, and the Committee’s
rejections must be made on a uniform basis with respect to similarly situated
Members. Except as provided in Section 13, if the Compensation Committee wholly
or partially rejects a Deferral Election Form, the Member must be paid the
amounts he would then have been entitled to receive if he had not been entitled
to submit the Deferral Election Form as to the whole or part rejected.

(h) A Member may not revoke a Deferral Election Form or a Distribution Election
Form after the Deferral Year begins. Any revocation before the beginning of the
Deferral Year is the same as a failure to submit a Deferral Election Form or a
Distribution Election Form (as the case may be). Any writing signed by a Member
expressing an intention to revoke his Deferral Election Form or a related
Distribution Election Form and delivered to a member of the Compensation
Committee before the close of business on the last business day preceding the
Deferral Year is a revocation.

5. Effect of No Election.

A Member who has not submitted a valid Deferral Election Form to the
Compensation Committee before the relevant Election Date may not defer his
Compensation for the Deferral Year under this Plan. The Deferred Benefit of a
Member who submits a valid Deferral Election Form but fails to submit a valid
Distribution Election Form for that Deferred Benefit before the relevant
Election Date or who otherwise has no valid Distribution Election Form for that
Deferred Benefit is governed by Subsection 2(q).

6. Deferred Cash Benefits and Distributions.

(a) Deferred Cash Benefits will be set up in a Deferred Cash Account for each
Participant and credited with interest at rates determined by the Compensation
Committee. A Deferred Cash Benefit attributable to a Retainer Fee is credited to
the Participant’s Deferred Cash Account on the February 1 of the Deferral Year.
A Deferred Cash Benefit attributable to a Meeting Fee is credited to the
Participant’s Deferred Cash Account on the first day of the month after a
meeting. Interest is credited on the first day of each month based on the
Deferred Cash Account balance at the end of the preceding day.

(b) Interest rates established by the Compensation Committee as the basis for
additional credits to Deferred Cash Accounts will be announced periodically as
specific amounts or as a variable rate linked to a specified standard. Those
interest rates will apply prospectively for all current and future Deferred Cash
Account balances until changed by another announcement. Interest credits are
accrued annually on accumulated Deferred Cash Accounts. Interest is accrued
through the end of the month preceding the month of distribution.

(c) A Deferred Cash Benefit will be paid in a lump sum unless the Participant’s
Deferred Cash Benefit Distribution Election Form specifies installment payments;
e.g., equal annual payments plus interest for 5, 10, 15, or 20 years. Any
lump-sum payment will be paid or installment payments will begin to be paid on
the February 15 of the year after the Participant’s sixty-fifth birthday or
earlier Termination, unless otherwise specified in a Participant’s Deferred Cash
Benefit Distribution Election Form. For distributions caused by Termination
other than death, or for distributions that would otherwise begin because a
Participant reaches age 65, the Deferred Cash Benefit Distribution Election Form
may specify that payments are to commence on the February 15 following
Termination or the February 15 following some specified age that is not less
than the Participant’s age two years from the Election Date pertaining to the
applicable Deferral Year and not greater than the age at which there are no
earnings limitations in order to receive full social security benefits
(currently age 70).

(d) Deferred Cash Benefits may not be assigned. A Participant may use only one
Beneficiary Designation Form to designate one or more Beneficiaries for all of
his Deferred Cash Benefits; such designations are revocable. Each Beneficiary
will receive his portion of the Deferred Cash Account on February 15 of the Year
following the Participant’s death unless the Beneficiary’s request for
accelerated payment is approved at the Compensation Committee’s discretion or
unless the Beneficiary’s request for a different distribution schedule is
received before distributions begin and approved at the Compensation Committee’s
discretion. The Committee may insist that multiple Beneficiaries agree upon a
single distribution method.

7. Deferred Income Benefits and Distributions.

(a) By electing a Deferred Income Benefit, a Member elects to be paid amounts
attributable to that Deferred Income Benefit in installments for a specific
number of years based upon his Deferred Income Benefit Record according to this
Section determined by that Deferral Year’s Benefit Schedule and Benefit
Adjustment Schedule. Payments of amounts attributable to each of a Participant’s
Deferred Income Benefits are determined separately according to the Deferral
Year for which the Deferred Income Benefit was elected.

(b) Each Deferral Year’s Benefit Schedule and Benefit Adjustment Schedule will
be published and made available to Members as soon as practicable after they are
adopted by the Compensation Committee. Each Benefit Schedule and Benefit
Adjustment Schedule must be filed with this document when adopted by the
Compensation Committee. Proposed Benefit Schedules and Benefit Adjustment
Schedules may be changed at the Committee’s discretion until adopted by the
Committee.

(c) Despite the relevant Benefit Schedule or Benefit Adjustment Schedule, at its
discretion, the Compensation Committee may limit payments of amounts
attributable to any Deferred Income Benefit so that a Participant who Terminates
or who receives an accelerated distribution under the hardship provisions of
Section 8 before he attains age 65 may not receive a rate of return greater than
he would have received at age 65 based upon his Deferred Income Benefit Record
at the time each distribution is made.

(d) Each of a Participant’s Deferred Income Benefits will be set up in a
Deferred Income Benefit Record for each Deferral Year. The first Deferred
Benefit attributable to a Retainer Fee is credited to the Participant’s Deferred
Income Benefit Record on February 1 of the Deferral Year. A Participant’s
Deferred Benefits attributable to Meeting Fees are accumulated during the
Deferral Year and credited to the Participant’s Deferred Income Benefit Record
on the first February 1 after the Deferral Year. A Participant’s credit to his
Deferred Income Benefit Record for Meeting Fees will be supplemented with
interest credits as if his Meeting Fees had been credited to his Deferred Cash
Account during the Deferral Year.

Effective January 1, 1985, Subsection 7(d) is amended to read as follows:

(d) Each of a Participant’s Deferred Income Benefits will be set up in a
Deferred Income Benefit Record for each Deferral Year. Except as provided in the
next sentence, the first Deferred Benefit attributable to a Retainer Fee is
credited to the Participant’s Deferred Income Benefit Record on February 1 of
the Deferral Year. If a Member has elected a Deferred Income Benefit for his
Retainer Fee for a Deferral Year, and if that Member’s Retainer Fee is increased
after the beginning of that Deferral Year, for as long as it deems it
administratively useful, the Compensation Committee may elect to treat the
portion of that increase that is not rejected according to Subsection 4(f) as if
it were a Meeting Fee according to the next sentence (that is, the Deferred
Benefit attributable to the increase may be accumulated for as long as the
Compensation Committee deems it administratively useful and then credited to the
Participant’s Deferred Income Benefit). A Participant’s Deferred Benefits
attributable to Meeting Fees are accumulated during the Deferral Year and
credited to the Participant’s Deferred Income Benefit Record on the first
February 1 after the Deferral Year.

(e) A Deferred Income Benefit will be paid out in equal annual installments
based on the Participant’s Deferred Income Benefit Record at the time each
distribution is made and based on the related Deferred Income Benefit
Distribution Election Form. Deferred Income Benefit payments may not begin
before the year after the Participant is 55. Except as provided in the preceding
sentence, Deferred Income Benefit payments begin on the February 15 of the year
after a Participant’s Termination (or earlier attainment of age 65), unless
otherwise specified in his related Distribution Election Form. For distributions
caused by Termination other than death, or for distributions that would
otherwise begin because a Participant reaches age 65, the Deferred Income
Benefit Distribution Election Form may specify that payments are to begin the
February 15 following Termination or the February 15 following some specified
age that is not less than 55 and not greater than the age at which there are no
earnings limitations in order to receive full social security benefits
(currently age 70).

(f) Deferred Income Benefits may not be assigned. A Participant may use only one
Beneficiary Designation Form to designate one or more Beneficiaries for all of
his Deferred Income Benefits; such designations are revocable. If a Participant
dies before receiving all of his Deferred Income Benefit payments under all of
his Deferral Election Forms, the Participant’s Beneficiaries will receive the
remaining payments and other survivors’ benefits, as follows:

(1) If a Participant is not over age 65 and dies before Termination, his
Beneficiaries will receive payments attributable to his Deferred Income Benefits
determined as if he had Terminated at age 65 according to the Benefit Schedules
and determined in duration by the related Distribution Election Forms. Such
Beneficiaries will also receive on February 15 following the Participant’s
death, a lump-sum benefit equal in the aggregate to one-half of each of the
original credits to his Deferred Income Benefit Record.

(2) If a Participant over age 65 dies before his Deferred Income Benefit
payments begin, his Beneficiaries will receive payments attributable to his
Deferred Income Benefits adjusted for commencement beyond age 65 in accordance
with the related Benefit Adjustment Schedules. The Deferred Income Benefit
payments will be at the times and for as long as specified in the related
Distribution Election Forms. Such Beneficiaries will also receive on February 15
of the year following the Participant’s death, a lump-sum benefit equal in the
aggregate to one-half of each of the original credits to his Deferred Income
Benefit Record.

(3) If a Participant dies after his Deferred Income Benefit payments begin, any
remaining payments attributable to his Deferred Income Benefits will be
continued to his Beneficiaries. Such Beneficiaries will also receive on February
15 of the year following the Participant’s death, a lump-sum benefit equal in
the aggregate to one-half of each of the original credits to his Deferred Income
Benefit Record.

8. Hardship Distributions.

(a) At its sole discretion and at the request of a Participant before or after
the Participant’s Termination, or at the request of any of the Participant’s
Beneficiaries after the Participant’s death, the Compensation Committee may
accelerate and pay all or part of any amount attributable to a Participant’s
Deferred Benefits under this Plan. Accelerated distributions may be allowed only
in the event of a financial emergency beyond the Participant’s or Beneficiary’s
control and only if disallowance of a distribution would create a severe
hardship for the Participant or Beneficiary. An accelerated distribution must be
limited to the amount determined by the Compensation Committee to be necessary
to satisfy the financial emergency. An accelerated distribution to a Beneficiary
is also limited to the amount of the survivors’ benefit payable.

(b) For purposes of an accelerated distribution of a Deferred Income Benefit
under this section, the Deferred Income Benefit’s value is determined by the
relevant Deferred Income Benefit Record at the time of the distribution and by
taking into account the Participant’s age and the related Benefit Adjustment
Schedule.

(c) Distributions under this section must first be made from the Participant’s
Deferred Cash Account before accelerating the distribution of any amount
attributable to a Deferred Income Benefit. If distribution of any amount
attributable to a Deferred Income Benefit is accelerated, the most recent
Deferred Income Benefit must be exhausted first, followed in succession by
exhaustion of each next-most-recent Deferred Income Benefit.

(d) A distribution under this section is in lieu of that portion of the Deferred
Benefit that would have been paid otherwise. A Deferred Cash Benefit is adjusted
for a distribution under this Section by reducing the Participant’s Deferred
Cash Account balance by the amount of the distribution. A Deferred Income
Benefit is adjusted for a distribution under this Section by reducing the annual
payments that would have been paid by the percentage that the distribution bears
to the Deferred Income Benefit’s maximum value (adjusted for any earlier
distribution under this Section) based on the Participant’s age at the time of
distribution except as modified in paragraph (a) for Beneficiary distributions.

9. Corporation’s Obligation.

Except as provided in Subsection 12(b), the Plan is unfunded. The Plan is funded
only according to Subsection 12(b)b). Until the Plan is funded, a Deferred
Benefit is at all times a mere contractual obligation of the Corporation. Until
the Plan is funded, a Participant and his Beneficiaries have no right, title, or
interest in the Deferred Benefits or any claim against them. Except as provided
in Subsection 12((b)b), the Corporation will not segregate any funds or assets
for Deferred Benefits nor issue any notes or security for the payment of any
Deferred Benefit.

10. Control by Participant.

A Participant has no control over Deferred Benefits except according to his
Deferral Election Forms, his Distribution Election Forms, and his Beneficiary
Designation Form.

11. Claims Against Participant’s Deferred Benefits.

A Deferred Cash Account and Deferred Income Benefit Record relating to a
Participant under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so is void. A Deferred Benefit is not subject to attachment or
legal process for a Participant’s debts or other obligations. Nothing contained
in this Plan gives any Participant any interest, lien, or claim against any
specific asset of the Corporation. Until the Plan is funded according to
Subsection 12(b), a Participant or his Beneficiary has no rights other than as a
general creditor.

12. Amendment or Termination.

Except as otherwise provided in this Section, this Plan may be altered, amended,
suspended, or terminated at any time by the board of directors of Crestar
Financial Corporation.

(a) This Plan is effective when the Internal Revenue Service rules to the
satisfaction of the Corporation’s counsel and the Compensation Committee that
the Corporation may deduct payments of Deferred Benefits and that a
Participant’s Deferred Benefit is not taxable to him until it is paid. The Plan
may be amended as deemed necessary by the Corporation’s counsel and the
Compensation Committee in order to obtain favorable rulings from the Internal
Revenue Service. The Plan may be operated according to its terms (as amended
periodically) and as directed by the Compensation Committee until it is
effective. Once the Plan is effective, the board of directors of Crestar
Financial Corporation may alter, amend, suspend, or terminate this Plan at any
time. However, except for a termination of the Plan caused by the determination
of the board of directors of Crestar Financial Corporation that the laws upon
which the Plan is based have changed in a manner that negates the Plan’s
objectives, that board may not alter, amend, suspend, or terminate this Plan
without the majority consent of all Directors who are Employees if that action
would result either in a distribution of all Deferred Benefits in any manner
other than as provided in this Plan or that would result in immediate taxation
of Deferred Benefits to Participants. Notwithstanding the preceding sentence, if
the Board of Directors of Crestar Financial Corporation requests a ruling from
the Internal Revenue Service to the effect that any amendment to the Plan,
subsequent to the date the Plan became effective, does not adversely affect
Deferred Benefits elected hereunder after the effective date of any such
amendment, and the Internal Revenue Service declines to rule favorably on any
such amendment or to rule favorably only if the Board of Directors of Crestar
Financial Corporation makes amendments to the Plan not acceptable to such Board,
the Board, in its sole discretion, may accelerate the distribution of part or
all amounts attributable to affected Deferred Benefits hereunder.

(b) Despite Subsection 12(a), if there is a change in the voting control of the
Corporation that the Board does not recommend to the shareholders (effective
January 1, 1988, the preceding italicized language is amended to read, “if there
is a Control Change”), the Corporation must immediately make a lump-sum
contribution to a trustee under a trust agreement by transferring assets with a
fair-market value equal to (1) the value (determined at the nearest month end)
of the Deferred Cash Accounts plus (2) the value of an amount sufficient to fund
at that time payment of amounts attributable to one hundred percent of the
Deferred Income Benefits when they are due plus (3) a reasonable allowance for
all future administration fees. The trust agreement must contain provisions
sufficient (in the opinion of either the Internal Revenue Service or counsel
selected by the Corporation) to allow the Participants (or a substantial number
of Participants) to continue to defer income taxation on their Deferred Benefits
until they are distributed according to this Plan. In that case, the board of
directors of Crestar Financial Corporation may amend the Plan only by such
action as may be necessary or desirable to assure those payments to the trust
fund. If the Internal Revenue Service refuses to give the required opinion on
such a trust, and if counsel selected by the Corporation is of the opinion that
no such trust can be created, all Deferred Benefits under this Plan must be paid
to Participants in lump-sum distributions within a reasonable time after such
Control Change. In all events, any such trust must provide Participants who are
income-taxed on their entitlements with funds sufficient to pay the income
taxes.

Effective April 24, 1991, Subsection 12(b) is amended to read as follows:

(b) Despite subsection 12(a), upon a Control Change or upon unexpected taxation
as described in section 5.01(d) of the Crestar Financial Corporation Outside
Directors Trust Agreement, the Corporation must immediately cause a lump-sum
distribution to or on behalf of each Participant from the Crestar Financial
Corporation Outside Directors Trust, paying all Deferred Benefits under this
Plan, according to the Crestar Financial Corporation Outside Directors Trust
Agreement. In addition, each Deferred Benefit must be enhanced according to
subsection 12(e) to compensate Participants for the economic loss caused by
having to pay taxes earlier than expected. For these purposes, an enrolled
actuary must calculate the present value, including the enhancement, of each
Participant’s Deferred Benefits.

Effective January 1, 1988, the following Subsection 12(c) is added to the Plan:

(c) Control Change. For purposes of this Plan, a Control Change occurs if

(1) any person (within the meaning of sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of Securities of Crestar Financial Corporation (“CFC”) representing
thirty percent or more of the combined voting power of CFC’s then outstanding
Securities; or

(2) during any period of two consecutive calendar years, individuals who at the
beginning of such period constitute CFC’s board of directors cease for any
reason to constitute a majority of CFC’s board of directors, unless the election
(or the nomination for election by CFC’s shareholders) of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period; and approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period; and

(3) in the case of an ownership change described in paragraph (1), a majority of
the directors in office immediately before the ownership change and who are not
Members determine, within ten days of the ownership change, that a Control
Change has occurred.

Effective April 24, 1991, Subsection 12(c) is amended to read as follows:

(c) Control Change. For purposes of this Plan, a Control Change occurs if any of
the circumstances described in this subsection’s paragraphs occurs.

(1) Any Person, together with all Affiliates and Associates of that Person
(“Person,” “Affiliate,” and “Associate” as defined in or under the Securities
Exchange Act of 1934), becomes directly or indirectly the Beneficial Owner (as
defined under section 13(d) of the Securities Exchange Act of 1934) of
Securities representing at least thirty percent of Crestar Financial
Corporation’s then outstanding Securities entitled to vote generally in the
election of the Crestar Financial Corporation board of directors.

(2) During any period of two consecutive calendar years, the Continuing
Directors cease for any reason to constitute a majority of Crestar Financial
Corporation’s board of directors. For purposes of this paragraph, Continuing
Director means any member of the Crestar Financial Corporation board of
directors if



  (A)   the individual was a member of Crestar Financial Corporation’s board of
directors before an event defined as a Control Change in this subsection’s other
two paragraphs, OR



  (B)   the individual was nominated for election or elected by a two-thirds
majority vote of the members of Crestar Financial Corporation’s board of
directors who satisfy the requirements of paragraph (A).

A Crestar Financial Corporation board member may not satisfy the requirements of
this paragraph if that member was nominated for election or elected by board
members who are elected by or recommended for election by a Person (as defined
in the Securities Exchange Act of 1934) described in paragraph (1) or the
surviving or purchasing corporation described in paragraph (3).

(3) Crestar Financial Corporation enters into a definitive agreement to merge or
consolidate Crestar Financial Corporation with or into another corporation or to
sell or otherwise dispose of 50% or more of Crestar Financial Corporation’s
assets; AND



  (A)   that agreement does not include provisions requiring that the surviving
or acquiring entity must maintain the Plan’s terms on the date that the
agreement is entered into; OR  



  (B)   that agreement does not include provisions requiring that the surviving
or acquiring entity must establish or maintain a plan that covers all
Participants in the Plan on the date that the agreement is entered into and that
provide benefits that are at least equal to the Plan’s benefits according to the
Plan’s terms on the date that the agreement is entered into, as determined by an
independent expert applying a standard derived from section 208 of ERISA; OR  



  (C)   that agreement satisfied paragraph (A) or (B), but does not also provide
that those provisions survive the consummation of the merger or consolidation or
sale of assets so that any Participant in the Plan may enforce those provisions
against the surviving or acquiring entity; OR  



  (D)   that agreement satisfies the requirements of paragraph (A), (B), or (C),
but, in fact, the surviving or acquiring entity does not establish or maintain a
plan that covers all Participants in the Plan on the date that the agreement is
entered into and that provides benefits that are at least equal to the Plan’s
benefits according to the Plan’s terms on the date that the agreement is entered
into, as determined by an independent expert applying a standard derived from
section 208 of ERISA.  

Effective April 24, 1991, the following Subsection 12(d) is added to the Plan:

(d) Funding Policy. The Crestar Financial Corporation Outside Directors Trust
must be funded according to this subsection’s two paragraphs.

(1) Required Contributions Upon a Control Change. Upon a Control Change, the
Corporation must contribute to the Crestar Financial Corporation Outside
Directors Trust amounts necessary, based on the calculation required according
to subsection 12(e), to fund all unfunded Deferred Benefits, including the tax
equalization enhancements required according to subsection 12(e). Those required
contributions may be in the form of cash or other property.

(2) Discretionary Contributions Before a Control Change. It is the Corporation’s
intent that its discretionary contributions to the Crestar Financial Corporation
Outside Directors Trust be made in accordance with this funding policy, which is
intended to establish guidelines for those discretionary contributions. The
Compensation Committee will review discretionary contributions on an annual
basis.



  (A)   Discretionary contributions to the Crestar Financial Corporation Outside
Directors Trust may be in the form of cash or other property.



  (B)   As to the benefits for the Plan Year 1989 and each later year, the
increase in accrued benefits for any year may be funded, but never at a rate
that exceeds that year’s benefit expenses.



  (C)   As to the benefits for the Plan Year 1988 and each earlier year, accrued
benefit amounts reflected on the Corporation’s balance sheet as liabilities will
be eliminated through payment of benefits when due, together with funding,
during the remaining “working” lives of the Participants plus a reasonable
period for the payout of benefits under the Plan. Benefits will not be funded
through the Crestar Financial Corporation Outside Directors Trust, to the extent
that there is an equivalent value represented by corporate assets in the form of
insurance policies owned by the Corporation. However, the Corporation may
transfer those insurance policies as contributions to the Crestar Financial
Corporation Outside Directors Trust when it is prudent to do so. The remaining
value (the Corporation’s balance sheet liability, net of the asset value of
insurance policies), if any, should be funded based on the two principles set
out in this subparagraph’s two clauses.



  (i)   Typically, any funding would not exceed benefits expensed (whether
annual increases or previously expensed).



  (ii)   The Compensation Committee may, at its discretion, accelerate funding
whenever the Committee determines that it is necessary to protect benefits.  



  (D)   The value and the form of any contribution should take into account the
Corporation’s profits and cash flow, the contributions’ impact upon the
Corporation’s earnings per share, the value of the Crestar Financial Corporation
Outside Directors Trust assets before the contribution in relation to
liabilities to beneficiaries of the Crestar Financial Corporation Outside
Directors Trust, the opinions rendered by the Corporation’s counsel about the
consequences of the Crestar Financial Corporation Outside Directors Trust, under
applicable laws and regulations, any opinions, of the Corporation’s counsel
about the contribution and applicable laws and regulations, and the
Corporation’s goal to protect the Crestar Financial Corporation Outside
Directors Trust assets for the exclusive purpose of paying benefits to the
beneficiaries of the Crestar Financial Corporation Outside Directors Trust.  

Effective April 24, 1991, the following Subsection 12(e) is added to the Plan:

(e) Payment calculation and enhancement. Payments described in this Plan
subsection are required whenever a Participant or a Participant’s Beneficiary
receives a distribution of Deferred Benefits that has been made earlier than
expected because of a Control Change or because of unexpected taxation as
described in section 5.01(d) of the Crestar Financial Corporation Outside
Directors Trust Agreement.

(1) Intent. Payments to or on behalf of a Participant according to this Plan
subsection include an enhancement of that Participant’s Deferred Benefits
intended to allow the Participant to be in essentially the same after-tax (and
after penalties) economic position as would have prevailed if the benefit
distributions had occurred at the time and in the amounts otherwise expected.
For purposes of this Plan section, the after-tax income just mentioned refers to
income after any and all taxation (income taxes, excise taxes, and other taxes)
by any taxing authority (federal, state, local, or otherwise), whether
attributable to all or part of the Participant’s entitlement under this Plan.

(2) Formula for calculations. To determine the amount of any payment due
according to this Plan section, the Compensation Committee or its designee may
periodically identify—and record the results of those determinations as a new or
revised exhibit 12(e) to this Plan—the formula deemed necessary by the
Compensation Committee or its designee to quantify the payment entitlement
described in the preceding paragraph, including factors such as the time at
which benefits would have been paid under this Plan, investment earnings that
would have accrued on funds that would have accumulated, until that
benefit-payment time, and any other factor deemed important by the Compensation
Committee or its designee. As provided in subsection 12(b), the Compensation
committee or its designee must name an enrolled actuary (i.e., an actuary whose
certification of benefit liabilities, funding, and the like would be acceptable
to the Internal Revenue Service for a plan subject to Code section 412) to make
independent determinations required by this Plan section. That actuary may do as
much or as little investigation as the actuary deems necessary to reach its
conclusions. The actuary’s reasonable fees and expenses are a Plan expense and
must be paid or reimbursed according to this Plan’s terms. The actuary’s
determinations and conclusions are final unless changed by the Compensation
Committee. Until the Compensation Committee causes an exhibit 12(e) to be added
to this Plan, the present value of each Participant’s Deferred Benefit must be
calculated and adjusted, according to this paragraph’s definitions, to recognize
the taxation of investment return over what would have been the deferral period.

Definitions

Marginal Tax Rate (MTR) means the federal tax rate on the highest level of
taxable earnings in the year of distribution.

State Marginal Tax Rate (SMTR) means the state tax rate on the highest level of
taxable earnings in the year of distribution.

Discount Rate (DR) means the PBGC Immediate Annuity Rate plus 1% for the month
preceding the month of distribution.

Discount Rate for Premature Distribution means the Discount Rate multiplied by
the product of one minus the State Marginal Tax Rate reduced by one minus the
State Marginal Tax Rate times the Marginal Tax Rate. (i.e.,
DR*[1-SMTR-(1-SMTR)*MTR].

Present Value (PV) means the discounted value at the date of distribution of
Deferred Benefits using the Discount Rate for Premature Distribution.

(3) Determination of payment amounts. The Compensation Committee or its designee
must name a certified public accountant to calculate the amount of a
Participant’s Deferred Benefit entitlement according to this Plan subsection.
The accountant’s calculations must be based on the formula determined according
to the preceding paragraph. The calculations and results must be communicated in
writing to the Participant (or the Participant’s representative) whose benefit
is in question for the determination. If the Participant (or the representative,
on behalf of the Participant) communicates to the Compensation Committee or its
designee a written challenge to the accuracy of the calculations, the
Compensation Committee or its designee may accede to the challenge or name a
second certified public accountant to review the calculation and challenge; the
determination of the second accountant is final. The reasonable fees and
expenses of any certified public accountants named by the Compensation Committee
or its designee according to this subsection are a Plan expense and must be paid
or reimbursed according to this Plan’s terms.

13. Health Examination.

The Corporation, acting through the Compensation Committee, reserves the right
to require a health or physical examination (and establish other reasonable
requirements) as a condition to accepting a Deferred Income Benefit Deferral
Election Form and to modify or deny a Participant’s Deferred Income Benefit and
any survivors’ benefits based upon the results of the examination or
requirements. A Deferred Income Benefit Deferral Election Form modified or
rejected after a health or physical examination must be treated according to the
Member’s special election on that Form.

14. Notices.

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at his last known business address.

15. Waiver.

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.

16. Assignments.

A Participant’s interest in Deferred Benefits under this Plan is not assignable
by a Participant or Beneficiary. The Corporation may assign its responsibilities
and obligations under this Plan to anyone with or without notice to
Participants; provided, however, that the Corporation does not have the right to
assign its obligation to pay Deferred Benefits, including its obligation to make
a lump-sum contribution or distribution under Subsection 12(b), without the
prior approval of all Participants or Beneficiaries entitled to receive benefit
payments under this Plan; any attempted improper assignment is void. If such
approval is granted, when a Participant receives notice that the Corporation has
properly assigned one or more of its obligations under this Plan regarding that
Participant, the Corporation is discharged from that obligation.

17. Construction.

This Plan is created, adopted, and maintained according to the laws of Virginia
(except its choice-of-law rules) except to the extent that those laws are
superseded by the laws of the United States of America. It is governed by those
laws in all respects. Headings and captions are only for convenience; they do
not have substantive meaning. If a provision of this Plan is not valid or not
enforceable, that fact in no way affects the validity or enforceability of any
other provision. Use of the one gender includes all, and the singular and plural
include each other.

SunTrust Banks, Inc., on behalf of itself and its wholly owned subsidiary,
SunTrust Bank, has caused its duly authorized officer to sign this document on
this 31st day of December 2008, to incorporate amendments made through
December 31, 2008, to the Deferred Compensation Plan for Outside Directors of
Crestar Financial Corporation, which was originally approved as of December 6,
1982 and last restated as of December 7, 1983.

SUNTRUST BANKS, INC.

By: /s/ Donna D. Lange
Title: SVP, Corporate Benefits Director


4